Citation Nr: 1227572	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  05-22 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for progressive polyradiculopathy and peripheral neuropathy, including as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from May and September 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In support of his claim for service connection, the Veteran and his wife testified at a hearing at the RO in August 2008 before the undersigned Veterans Law Judge of the Board - also commonly referred to as a Travel Board hearing.  During the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it. 38 C.F.R. §§ 20.800, 20.1304(c). 

In November 2008, the Board determined the Veteran was not entitled to service connection for progressive polyradiculopathy and peripheral neuropathy on a presumptive basis, including from exposure to Agent Orange.  However, the Board remanded this claim to RO via the Appeals Management Center (AMC) in Washington, DC, for a medical examination and opinion on the additional issue of whether these conditions are directly (albeit not presumptively) the result of said exposure.  This additional development was required because even if, as here, a Veteran is found not entitled to a regulatory presumption of service connection, his claim still must be reviewed to determine whether service connection may be established alternatively on a direct-incurrence basis by establishing the required causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing entitlement to service connection with proof of actual direct causation).  In fact, the Court has specifically held that the provisions set forth in Combee, which, instead, concerned exposure to radiation, are nonetheless applicable in cases, as here, involving exposure to Agent Orange.  See McCartt v. West, 12 Vet. App. 164, 167 (1999).

The Board remanded this case again in May 2011 since there had not been compliance, including substantial compliance, with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (A Veteran is entitled to compliance with remand directives, and the Board itself commits error as a matter of law in failing to ensure compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", even if not "exact", compliance).  An examination resultantly was provided in June 2011, with an addendum opinion in September 2011, so he case is now ripe for appellate review.

The additional issue of entitlement to service connection for ischemic heart disease due to Agent Orange exposure has been raised by the record, specifically, in a statement by a VA physician in September 2011.  And the issue of entitlement to service connection for diabetes mellitus due to Agent Orange exposure has been raised by the record, as well, based on responses to a May 2012 questionnaire submitted after the file was returned to the Board from remand.  These other claims have not been adjudicated by the RO, however, as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not presently have jurisdiction over them, so they are referred to the RO for appropriate development and consideration.  Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).



FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, so it is presumed he was exposed to herbicides (Agent Orange) while there.

2.  According to the probative medical and lay evidence in the file, his progressive polyradiculopathy and peripheral neuropathy are as likely as not, if not more so, due to that presumed Agent Orange exposure during his military service.


CONCLUSION OF LAW

Certainly when resolving all reasonable doubt in his favor, these disabilities were incurred in service, even if not presumptively so.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), upon receipt of a complete or substantially complete application, VA has duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision the Board is granting the claim for service connection for progressive polyradiculopathy and peripheral neuropathy.  This award represents a complete grant of the benefits sought on appeal.  Thus, the Board need not discuss whether there has been compliance with these duty to notify and assist  provisions of the VCAA because even if, for the sake of argument, there have not been, this ultimately would be inconsequential and, thus, amount to no more than nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (wherein the U. S. Supreme Court clarified that VCAA notice and assistance errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing this error, but, above and beyond this, showing how it is unduly prejudicial, meaning outcome determinative of the claim).   There simply is no such pleading, much less possibility, in this instance. 

The Veteran attributes his polyradiculopathy and peripheral neuropathy of his upper and lower extremities to exposure to herbicides (Agent Orange) during his tour in Vietnam.  As indicated earlier, however, this decision only considers whether he is entitled to service connection on a direct-incurrence basis, since the Board already determined in November 2008 that he is not entitled to presumptive service connection.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a), 3.309(e).

Establishing entitlement to service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a relevant disease or an injury; and (3) a nexus or link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").


In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court/CAVC) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In evaluating any service-connection claim, the first and perhaps most fundamental requirement is there must be competent evidence of the existence of the currently claimed disability.  At the very least, the Veteran has to establish he has had the claimed disability at some point since the filing of his claim, even if he no longer does.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but, see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  In the absence of this proof of the currently claimed disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  The Veteran was diagnosed with peripheral neuropathy in October 2000, so there is no disputing he has this claimed condition.  

Thus, the determinative issue is whether his peripheral neuropathy is related to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran's military personnel records confirm he had just under one year of service in the Republic of Vietnam during the Vietnam era.  So it is presumed he was exposed to herbicides (the dioxin in Agent Orange) while there.  See 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.2(f), 3.307(a)(6).

This term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically:  
2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.

If, as here, a Veteran was exposed to an herbicide agent during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (Vietnam era), the following diseases shall be service connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II Diabetes Mellitus (adult-onset diabetes), Hodgkin's disease, non-Hodgkin's lymphoma, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, 

Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

These diseases, however, must have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval or air service.  38 C.F.R. § 3.307(a)(6)(ii).

This term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of date of onset. 38 C.F.R. § 3.309(e), Note 2.  VA has specifically determined that "chronic" persistent peripheral neuropathy is not a disease associated with exposure to herbicide agent for purposes of this presumption.  See Health Effects Not Associated With Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540-32,553 (June 8, 2010); 72 Fed. Reg. 32,395-32,399 (June 12, 2007).

Moreover, VA has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  See, too, Diseases Not Associated With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003); see also Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 FR 32395-01 (June 12, 2007).  In particular, the Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for the following conditions:  Cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; 
respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed.Reg. 32540 (June 8, 2010).

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The Board already determined in its November 2008 decision, however, that the Veteran does not have the specific type of peripheral neuropathy that is presumptively associated with Agent Orange exposure.  Thus, this only leaves open the possibility of him establishing a direct (versus presumptive) connection between his peripheral neuropathy and presumed Agent Orange exposure.  That is to say, if the claimed disease is not one of the presumptive diseases listed in § 3.309(e), but exposure to an herbicide is presumed or proven by the evidence, as is the case here, he may establish service connection for the disease by (1) showing that the disease actually occurred in service; or (2) at least theoretically, by having supporting medical evidence of a nexus (i.e., link) between the disease and his exposure to herbicides during his military service.  See again Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed Cir. 1994); and McCartt v. West, 12 Vet. App. 164, 167 (1999) (holding that the provisions set forth in Combee apply to cases involving Agent Orange exposure).  

The Veteran's service treatment records (STRs) are unremarkable for any findings of peripheral neuropathy, regardless of type.  However, he reported leg cramps with exercise during his military separation examination in March 1970.

In addition, he has provided testimony and submitted numerous lay statements from his wife, mother-in-law, father-in-law, brothers, and a friend attesting that he had hand spasms, skin rashes, and difficulty with his throat after returning from Vietnam.  He even included a copy of a letter written to his wife in February 1969 indicating his hands were scraped up and bandaged, and he submitted a photograph of himself, which apparently showed his hands bandaged.

He and the others are competent to report symptoms they personally witnessed because they are capable of lay observation.  But they are incapable of determining whether his peripheral neuropathy is attributable to his exposure to Agent Orange in Vietnam since this is a medical, not lay, determination. 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

He as mentioned was originally diagnosed with peripheral neuropathy in October 2000 by his private physician, Dr. D.R..  It was noted that electrophysiological findings were consistent with a distal symmetric polyneuropathy, sensorimotor in nature, with both axonal and demyelinating components.  Additional studies were pending.

A February 2001 VA Agent Orange registry examination report shows the Veteran complained of stiffness, weakness, and tremors in his right hand and weakness and tremors in his left hand.  He also complained of weakness in his legs, mostly in his right leg, and hypersensitivity in the four toes on his left foot.  He stated that all of these problems had begun around 20 years earlier and had become much worse in the last few years.

The report of a separate February 2001 VA neurology consult shows the evaluating neurologist felt the Veteran had chronic idiopathic neuropathy as well as cervical spinal stenosis.  A later VA neurology consult in August 2001 notes, however, that while he had surgically significant cervical disk disease in the past, he seemed to have an independent slowly progressive amyotrophic disease.  He reportedly was not diabetic and did not have any cranial nerve involvement, so he did not really fall into the category of amyotrophic lateral sclerosis (ALS).

On a private medical evaluation in September 2001 the Veteran stated that he started having problems with some weakness of his upper and lower extremities in the early 1980s.  He underwent a surgical procedure in the neck region in November 2000, but postoperatively the symptoms did not change.  He described a burning pain in his upper and lower extremities and occasionally a sharp pain in the proximal joint including his hips and shoulders.  He also experienced an almost constant tingling sensation in his upper and lower extremities.

In October 2001, his private physician, Dr. D.R., noted the Veteran's neuropathy symptoms had persisted and that it was felt that a lot of these were probably secondary to his Agent Orange exposure during the Vietnam conflict.

A VA examination in February 2002 diagnosed polyradiculopathy of unknown etiology.  The examiner indicated the condition's relationship to Agent Orange exposure could not be excluded in view of the fact that many other causes had been excluded.  It was noted they had worked up the Veteran extensively in the past for causes for the progressive myelopathy and radiculopathy, but to no avail.

A June 2002 private electromyography (EMG) confirms a diagnosis of at least moderately-advanced peripheral neuropathy involving both lower extremities and mild-to-moderate, mixed-type, peripheral neuropathy of the upper extremities.  The results also noted there was no lumbosacral or cervical radiculopathy.

A November 2007 opinion of record from Dr. D.R. notes that, upon a review of the Veteran's past medical records from the early 1970s, he was complaining of neuropathy-type symptoms beginning in October 1971 when he complained of hyperventilation and dysphagia.  Thus, Dr. D.R. concluded the Veteran was experiencing even then the type of symptoms that were suggestive of a neuropathy diagnosis. 

Because of this looming uncertainty over the cause of the Veteran's upper and lower extremity neuropathy, the Board twice remanded this claim - initially in November 2008 and more recently in May 2011.

The Veteran resultantly had another VA examination in June 2011.  The examiner noted that the claims file was reviewed for the pertinent medical and other history, and that the first symptoms attributed to the Veteran's peripheral neuropathy were in the 1970s with muscle cramping and dyspnea.  In 1971 he was seen for complaints of a lump in his throat and in 1977 for complaints of pain in his left shoulder and neck.  The examiner also observed the Veteran's private doctor, Dr. D.R., who took over the practice believed these were early symptoms of the Veteran's neuropathy.  The Veteran still endorsed muscle cramping, dyspnea, and dysphagia.  Over the years he had developed muscle wasting in his hands, arms, and feet.  He stumbled and fell and developed burning dysesthesias and 
skin-crawling sensations.  He had nausea all of the time.


This VA examiner then went on to note other significant facts and events in the Veteran's history, including the finding in February 2002 that no etiology had been found after an extensive work-up, but that Agent Orange exposure could be a causative factor.  Also, the findings on the June 2002 EMG report were noted.  The examiner pointed out the Veteran did not have diabetes and that, although he underwent cervical spine surgery, it was determined not to be the cause of his symptoms.

After examining the Veteran, the diagnostic impression was significant peripheral neuropathy with both motor and sensory involvement.  This, explained the examiner, had been progressive since as early as 1970 when the Veteran's first symptoms had developed - including muscle cramping and dysphagia.  EMG and nerve conduction velocity (NCV) studies had confirmed peripheral neuropathy, without significant myopathy, anterior horn cell disease or radiculopathy.  The Veteran's records indicated a thorough evaluation for a cause of his neuropathy, but none was found.  He was exposed to Agent Orange.  This examiner therefore determined it was more likely than not the Veteran's peripheral neuropathy was caused by Agent Orange exposure.

After being requested to, the examiner provided an addendum to this opinion in September 2011.  He noted the Veteran's neuropathy began within one year of his exposure to Agent Orange and had been slowly progressive since that time.  There was no doubt as to the diagnosis of peripheral neuropathy.  He had an extensive work-up that ruled out all known causes of neuropathy.  It therefore continued to be this examiner's belief that the Veteran's neuropathy was a direct result of his exposure to Agent Orange.  This examiner had seen no evidence to support an alternative diagnosis and had seen no evidence in the literature to suggest that Agent Orange could not cause a chronic, progressive peripheral neuropathy, as found in this Veteran.  Furthermore, the Veteran had ischemic heart disease, which, according to VA, also is connected to Agent Orange exposure.


Certainly then, the medical evidence supporting this purported linkage between the accepted Agent Orange exposure in service, in Vietnam, and this claimed upper and lower extremity peripheral neuropathy is as favorable to this claim as it is against this claim, hence, at the very least in relative equipoise, if not indeed more favorable to the claim.  Moreover, the Board finds no reason to doubt the Veteran's credibility in reporting that he has continued to suffer from hand spasms, skin rashes, and difficulty with his throat during the many years since his service.
The mere fact that he did not receive a diagnosis of peripheral neuropathy while in service is not, in and of itself, determinative of his claim since service connection is still permissible in this circumstance if the evidence, including that pertinent to his service, indicates his disease was incurred in service.  38 C.F.R. § 3.303(d).  This is especially true when, as here, both his private treating physician and the VA compensation examiner have confirmed the Veteran had early or prodromal symptoms of peripheral neuropathy during or contemporaneous to his service, even accepting that he did not receive this actual diagnosis until many years later.  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Rather, this need only be an "as likely as not" proposition, which is this particular instance it most definitely is, even if the medical and lay evidence is not outright more favorable to the claim.  The claim, therefore, must be granted when resolving all reasonable doubt regarding the etiology of this peripheral neuropathy in the Veteran's favor.  38 C.F.R. § 3.102.



ORDER

The claim for service connection for progressive polyradiculopathy and peripheral neuropathy, including especially as a result of exposure to Agent Orange, is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


